UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1714



RANDY L. GREENE,

                                              Plaintiff - Appellant,

           versus


A. DUIE PYLE, INCORPORATED,

                                               Defendant - Appellee.

---------------------------

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                        Amicus Supporting Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-1700-1-JFM)


Argued:   January 31, 2006                  Decided:   March 20, 2006


Before WILKINS, Chief Judge, and MICHAEL and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: C. William Michaels, Baltimore, Maryland, for Appellant.
Julie Loraine Gantz, UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, Office of General Counsel, Washington, D.C., for Amicus
Supporting Appellant. Randall Charles Schauer, DILWORTH PAXSON,
L.L.P., Philadelphia, Pennsylvania, for Appellee. ON BRIEF: James
L. Lee, Deputy General Counsel, Lorraine C. Davis, Acting Associate
General Counsel, Vincent J. Blackwood, Assistant General Counsel,
UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Washington,
D.C., for Amicus Supporting Appellant. Eric B. Meyer, DILWORTH
PAXSON, L.L.P., Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

             A. Duie Pyle, Inc. (Pyle) terminated employee Randy

Greene   after     Greene   complained    to   management   about   sexually

offensive materials he found in the workplace.           Greene sued Pyle,

alleging hostile work environment and retaliation claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq. The district court entered summary judgment in favor of Pyle,

and we affirm.



                                     I.

            Greene began working as a truck driver for Pyle in March

2001.    At Pyle’s York, Pennsylvania, terminal where Greene was

assigned,     he   saw   certain    materials    he   considered    sexually

offensive.     The materials were (1) a Penthouse magazine and a

Playboy magazine in the cafeteria, (2) a Playboy magazine in the

men’s room, and (3) at least fifteen faxes, cartoons, or e-mails,

about half of which were posted near the time clock.           On April 25,

2002, Greene also saw a list of jokes that played on gender

stereotypes.       For example, one joke read, “How many men does it

take to open a beer?        None.   It should be opened by the time she

brings it.”      J.A. 287-88.

             Greene reported the inappropriate materials to management

on at least three occasions.          In February 2002 he reported to

terminal manager Eric McVeigh that another employee had told an


                                      3
“off-color” joke.       J.A. 613.   On April 5, 2002, Greene met with Tom

Chambers,      Pyle’s   Human    Resources    Director,      to   express   his

discomfort with materials in the terminal that he found offensive.

Greene explained that he was a Christian so that Chambers would

“know where [he] was coming from.”           J.A. 153.    Chambers responded

that the materials Greene described should not be left around for

others to see and that Pyle did not condone such materials.

Chambers also told Greene that he would discuss the matter with

McVeigh.      Later that day, McVeigh called Greene into his office.

McVeigh angrily told Greene that the magazines at the terminal were

not a problem.      Nevertheless, McVeigh also said he would talk to

anyone who brought inappropriate materials to work and asked Greene

to bring any such materials he found in the terminal to McVeigh’s

attention.

              From April 5 to April 25, 2002, Greene did not find any

inappropriate material inside the Pyle terminal. During the second

week of April, however, another driver standing just outside the

terminal showed Greene a picture of a naked woman with a fish.              The

driver “showed [it to] everybody he could.”           J.A. 108.    On April 25

Greene found the joke list described above taped to the wall, and

he took the list to McVeigh.        McVeigh accused Greene of “trying to

cause . . . trouble” and then fired him.             J.A. 191.

              In June 2004 Greene filed a two-count complaint alleging

that   Pyle    tolerated   a    sexually   hostile    work   environment    and


                                       4
retaliated against Greene in violation of Title VII.        Both Greene

and Pyle filed motions for summary judgment.       On May 31, 2005, the

district court denied Greene’s motion and granted Pyle’s.          Greene

v. A. Duie Pyle, Inc., 371 F. Supp. 2d 759 (D. Md. 2005).          Greene

appeals.



                                  II.

           Greene argues that the district court erred in entering

judgment for Pyle on his hostile work environment claim.       To state

a prima facie case of discrimination based on a sexually hostile

work environment, Greene must show (1) that he was harassed because

of sex, (2) that the harassment was unwelcome, (3) that the

harassment was sufficiently severe or pervasive to create an

abusive working environment, and (4) that some basis exists for

imputing liability to Pyle.     Hartsell v. Duplex Prods., Inc., 123

F.3d 766, 772 (4th Cir. 1997).          The district court held that

Greene’s allegations, even if accepted as true, do not describe the

degree of severity or pervasiveness necessary to create a hostile

work environment.     Greene, 371 F. Supp. 2d at 763-64.           As the

district court noted, the prevalence of pornography and sexual

comments in the workplace can support a claim of hostile work

environment   in   some   circumstances,   but   the   workplace   Greene

describes is not the type of abusive environment against which

Title VII protects.       Id.   We agree with the district court’s


                                   5
determination that Pyle is entitled to summary judgment on the

hostile work environment claim.



                                     III.

           Greene also argues that the district court erred in

rejecting his retaliation claim.             Title VII makes it unlawful for

an   employer   to   discriminate     against       an    employee     because    the

employee “has opposed any practice made an unlawful employment

practice” by the Act.      42 U.S.C. § 2000e-3.           To state a prima facie

retaliation     claim,   Greene    must      show   (1)    that   he   engaged    in

protected activity, (2) that an adverse employment action was taken

against him, and (3) that there was a causal link between the

protected activity and the adverse action.                   EEOC v. Navy Fed.

Credit Union, 424 F.3d 397, 405-06 (4th Cir. 2005).               To satisfy the

protected activity element, Greene must show that when he made his

complaint he had an objectively reasonable belief that Pyle engaged

in an unlawful employment practice by allowing offensive materials

in the terminal.     Id.   at 406-07.        As the district court observed,

Greene’s   testimony     boils    down    to   a    few   observations     of    lewd

magazines and inappropriate jokes or drawings over a seven-month

period of employment.       Greene, 371 F. Supp. 2d at 764.               We agree

with the district court’s conclusion that, based on this handful of

observations, Greene did not have an objectively reasonable belief

that Pyle’s actions were unlawful. Because Greene cannot show that


                                         6
he engaged in protected activity, Pyle is entitled to summary

judgment on the retaliation claim.



                               ***

          For the foregoing reasons, we affirm the district court’s

entry of summary judgment for Pyle on Greene’s Title VII claims.



                                                          AFFIRMED




                                7